DETAILED ACTION
Response to Amendment
Applicant's amendments filed January 4th, 2022 have been entered. Claims 1, 12, and 22 have been amended. Claim 21 has been cancelled.

The Section 103 rejections over Atthi as the primary reference made in the Office action mailed August 2nd, 2021 have been maintained. They have been modified to reflect Applicant’s amendments as recited below.

Response to Arguments
Applicant's arguments filed January 4th, 2022  have been fully considered but they are not persuasive.

Applicant argues that since Atthi is directed to forming super/ultra-hydrophobic surfaces using black silicon that combination with any other references teaching a hydrophilic surface teaches away from their invention. The Examiner respectfully disagrees.
Applicant disregards Atthi’s disclosure that the difference between a super-hydrophilic surface and a super-hydrophobic nanostructured black silicon surface merely being the type of coating/functionalization/treatment applied, which is further emphasized by Dorrer, which more explicitly teaches this, with a specific motivation for using a hydrophilic nanostructured black silicon surface being provided by Ivanova, and specifically a hydrophilic silane functionalization provided by Sussarey-Arce. Therefore, regardless of the ultrahydrophobic intent behind Atthi, their nanostructured silicon surface could have easily been modified by Ivanova/S-A as understood by one of ordinary skill in the art at the time of invention.
Furthermore, “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). Ivanova (Bactericidal activity of black silicon), further teaches that hydrophilic black silicon is useful and an excellent prospect for antibacterial usage, which provides sufficient motivation for using/modifying the ultra-hydrophilic form of Atthi’s black silicon.
Finally, while Applicant arguments revolve around hydrophilicity, Applicant has removed the only indication of regarding any hydrophilicity (i.e. the water contact angle of no greater than 20°) from claim 12. Since Atthi teaches the functionalizing of the nanopillars with silane chemistry, specifically trichloro(1H,1H, 2H,2H-perfluorooctyl)silane, to form the ultra-hydrophobic surface, now more directly reads on the claimed language.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3, 6-7, & 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Regarding claim 1, it is unclear if a water contact angle no greater than 20° is disclosed in concert with the silanization/silane chemistry, wherein it is disclosed to decrease hydrophilicity and/or form a superhydrophobic surface [PGPub, 0053 & 0115]. Is the water contact angle related to the nanotextured material only before being functionalized?
Claims 3, 6-7, and 10 are rejected for being dependent on a rejected claim.
As an aside, while not an official rejection, “the portion” in claim 22 does have an antecedent basis.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12, 17-20, & 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Atthi et al. (“Increasing Active Surface Area…”) (hereinafter “Atthi”) or, in the alternative, under 35 U.S.C. 103 as obvious over Atthi, alone or in view of Dorrer et al. (“Wetting of Silicon Nanograss…”) (hereinafter “Dorrer”).
Regarding claims 12 and 17-18, Atthi teaches using the black silicon inductively coupled plasma DRIE/Bosch process to form ultra-hydrophobic surfaces by maximizing Wenzel roughness [Introduction, pg. 1], inherently greater than 1, via forming a plurality of functional needle-shaped nano-pillars on a silicon substrate (wafer) that are initially ultra-hydrophilic before being functionalized with siliane chemistry, specifically trichloro(1H,1H, 2H,2H-perfluorooctyl)silane. The nanostructured surface (of examples DOE#1-9, more specifically example 5) having a water contact angle of close to 0°, assumed to 2} being 1.8 to 12.2 pillars per µm2), specifically 576 nm (estimated density being 3 pillars per µm2) (DOE#5) [pgs. 6-8], and a height of 1.63 to 15.1 µm, specifically 6.47 µm (DOE#5), and an aspect ratio of 16.3 (considered close enough to anticipate the claimed range), wherein a visible taper begins anywhere above mid-height to a distal point for DOE#5 (Fig. 11), wherein, assuming a cone geometry, forms an estimated tip angle 7° or greater, wherein the shape, except for the height, remains largely the same after several loops/cycles. As related to the aspect ratio, a range of 5.2 to 50.1 was examined but the given height/diameter ranges give an estimated AR of 10.3 to 21.5, which largely coincides with the data set as set forth in Fig. 8.
“[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I. Furthermore, in the event that the ranges are not anticipated, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
In the event that the tip angle is not taught as recited above: Dorrer teaches a nanograss comprising using a black silicon process, wherein the nanograss comprises a similar if not identical spike shape of Atthi, wherein the height is about 10 µm and an opening/tip angle is about 10° [Experimental, pg. 163]. It has been evidenced that that the tip angle would be inherently similar or identical or it would have been obvious and motivated to one of ordinary skill in the art form a similar structure wherein the tip angle would not have substantially changed upon processing a height.
Regarding claim 19, the pluralities of structures are depicted as having more than one heights (Fig. 11).
Regarding claim 20, the pluralities of structures are formed on more than one side of a surface.
Regarding claim 22, the nanopillar structures would have likely contained residual (coated) silicon oxide thereon if they were not cleaned following the etching procedure.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Atthi, optionally in view of Dorrer, as applied to claims 1 & 12 above, further in view of Wu et al.(“Nanostructured surface topographies…”) (hereinafter “Wu”).
Regarding claim 19, in the event that first and second sets of nanopillars having different first and second heights, respectively, is not taught by Atthi: 
Wu teaches a first case wherein all of the plurality of bactericidal structured silicon nanopillars have the same or similar height and a second case wherein two different heights are formed (Table 1, Sc & pgs. 8-9).
It would have been obvious to one of ordinary skill in the art at the time of invention to the plurality of nanopillars comprising a first set with a first height and a second set with a second height. One of ordinary skill in the art would have been motivated to form an increased stretching of the cell wall with an unchanged/decreased spacing and to form a structure like the dragonfly wings from which they are inspired.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Atthi, optionally in view of Dorrer, as applied to claim 12 above, further in view of Luong-Van et al.(U.S.. Pub. No. 2012/0251611 A1) (hereinafter “Luong-Van”).
Regarding claim 20, in the event that first and second pluralities of nanopillars on first and second sides, respectively, is not taught by Atthi:
Luong-Van teaches a nanostructured antibacterial surface, wherein a substrate comprises a plurality of nanopillars on both sides [0039].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a nanostructured antibacterial surface on both sides of a silicon substrate/wafer. One of ordinary skill in the art would have been motivated to adapt any surface used in medical devices.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Atthi, optionally in view of Dorrer, as applied to claim 12 above, further in view of Gifford et al. (U.S. Pub. No. 2018/0272045 A1) (hereinafter “Gifford”).
Regarding claim 22, Atthi teaches a nanostructured black silicon surface, in the event that a portion of the pillars are not coated with a metal oxide.
Gifford teaches etching of a silicon surface to form a plurality of nanopillars comprise dimensions of a nanopillar diameter of 1 nm to 1000 nm and a height of 100 nm to 10 µm, and a spacing of 100 nm to 2 µm, wherein nanopillars falling within that range exhibit more antibacterial activity in comparison to those that fall outside the established range [0006, 0044, claim 1], wherein the pillars may be coated with a biocompatible comprising metal oxides [0049, 0053, 0005], which can further promote bactericidal activity.
It would have been obvious to one of ordinary skill in the art at the time of invention to form a biocompatible coating with metal oxide. One of ordinary skill in the art would have been motivated to further promote the bactericidal activity of antibacterial nanopillars.

Claims 1, 3, 6-7, & 10 are rejected under 35 U.S.C. 103 as obvious over Atthi et al. (“Increasing Active Surface Area…”) (hereinafter “Atthi”), Ivanova et al. (“Bactericidal activity of black silicon”) (hereinafter “Ivanova”), and Sussarey-Arce et al. (“Bacteria Viability on…Modified Silicon Nanowire 
Regarding claims 1, 3, and 6-7, Atthi teaches using the black silicon inductively coupled plasma DRIE/Bosch process to form ultra-hydrophobic surfaces by maximizing Wenzel roughness [Introduction, pg. 1], inherently greater than 1) via forming a plurality of functional needle-shaped nano-pillars on a silicon substrate (wafer) that are initially ultra-hydrophilic before being coated. The ultrahydrophilic surface (of examples DOE#1-9, more specifically example 5) having a water contact angle of close to 0°, assumed to be about 5°/below 20° (Fig. 7), comprises nano-pillar size (diameter) in the range of 157 to 702 nm, specifically 396 nm (DOE#5), spacing/pitch in the range of 286 to 740 nm (estimated density {1/spacing2} being 1.8 to 12.2 pillars per µm2), specifically 576 nm (estimated density being 3 pillars per µm2) (DOE#5) [pgs. 6-8], and a height of 1.63 to 15.1 µm, specifically 6.47 µm (DOE#5), and an aspect ratio of 16.3 (considered close enough to anticipate the claimed range), wherein a visible taper begins anywhere above mid-height to a distal point for DOE#5 (Fig. 11), wherein, assuming a cone geometry, forms an estimated tip angle 7° or greater, wherein the shape, except for the height, remains largely the same after several loops/cycles. As related to the aspect ratio, a range of 5.2 to 50.1 was examined but the given height/diameter ranges give an estimated AR of 10.3 to 21.5, which largely coincides with the data set as set forth in Fig. 8.
“[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I. Furthermore, in the event that the ranges are not anticipated, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
In the event that the tip angle is not taught as recited above: Dorrer teaches a nanograss comprising using a black silicon process, wherein the nanograss comprises a similar if not identical spike shape of Atthi, wherein the height is about 10 µm and an opening/tip angle is about 10° [Experimental, pg. 163]. It has been evidenced that that the tip angle would be inherently similar or identical or it would have been obvious and motivated to one of ordinary skill in the art form a similar structure wherein the tip angle would not have substantially changed upon processing a height.
In the event that a superhydrophilic nanotextured material of Atthi formed is not motivated in use: Ivanova teaches that nanostructured black silicon is naturally hydrophilic and antibacterial and does not require superhydrophobicity to pierce cell walls and cause cell death. It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to use/adapt the superhydrophilic black silicon for antibacterial purposes.
However, the antibacterial nanostructured black silicon of Atthi/(Dorrer)/Ivanova is not taught to be functionalized with silane chemistry.
Sussarey-Arce teaches an anti-bacterial nano-topographical silicon surface forming vertically aligned nanopillars having a water contact angle of less than 5°, indicating superhydrophilicity (pg. 3106, right col., 1st paragraph), wherein the surface of the nanopillars has been functionalized with (3-aminopropyl) triethoxysilane (ATPES) (hydrophilic silane) frequently used in modification of biocompatible surfaces and as a carrier for the loading/release of a biocide, such as chlorhexidine digluconate (CHD) (pgs. 3105-3106).
It would have been obvious to one of ordinary skill in the art at the time of invention to functionalize the surface of at least a portion of the silicon nanostructures with silane. One of ordinary skill in the art would have been motivated to increase both biocompatibility and biocidal activity of an antibacterial silicon surface.
Regarding claim 10, the pluralities of structures are depicted as having more than one heights (Fig. 11).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Atthi in view of Ivanova, Sussarey-Arce, and optionally Dorrer, as applied to claim 1 above, further in view of Wu et al.(“Nanostructured surface topographies…”) (hereinafter “Wu”).
Regarding claim 10, in the event that first and second sets of nanopillars having different first and second heights, respectively, is not taught by Atthi/Ivanova/Sussarey-Arce: 
Wu teaches a first case wherein all of the plurality of bactericidal nanopillars have the same or similar height and a second case wherein two different heights are formed (Table 1, Sc & pgs. 8-9).
It would have been obvious to one of ordinary skill in the art at the time of invention to the plurality of nanopillars comprising a first set with a first height and a second set with a second height. One of ordinary skill in the art would have been motivated to form an increased stretching of the cell wall with an unchanged/decreased spacing and to form a structure like the wings from which they are inspired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 26th, 2022